 

C VIB) HBOS C2

3S

3-082) Recerh FALSAO\IS BM

~
deeet

(Ss

 

Case 1:19-cr-00561-LAP Document 70 Filed 05/08/20 Page 1 of 29

Criminal Notice of Appeal - Form A

NOTICE OF APPEAL

United States District Court
SOUTHERN _ __ District of NEW YORK

 

 

Caption:
United States

 

19 CR 561

Loretia A. Preska
(District Court Judge)

 

Steven Donziger Soa VG Docket No

 

    

 

 
  
 
  

Notice is hereby avert that ee Donziger. appeals to the United States Court of

a JY Order denying recusal and disqualification
. (specify)

 

This appeal concerns:  Convic only L. Sentence only Conviction & Sentence Other | ¥

Defendant found ns uly by plea [ “tial | NAT Vv.

 

Offense occurred after November 4 1987? Yes | v | Nof[ NIA [
Date of sentence: oo NIA | v

Bail/Jail Disposition: Committed | Not committed | W | N/A |

 

Appellant is represented by counsel? Yes ¥ ] No | lf yes, provide the following information:
Defendant's Counsel: Andrew J. Frisch
Counsel's Address: Schlam Stone & Dolan LLP

 

26 Broadway, New York, New York 10004

 

Counsel’s Phone: 212-344-5400 (office currently closed); 917-826-4668 (cell)

 

Assistant U.S. Attorney: _SPecial Prosecutor Rita Marie Glavin

 

AUSA’s Address: One Battery Park Plaza
New York, New York 10004
212-571-1039

 

 

AUSA’s Phone:

 

 

¥ Signature

 
   

Q1-LAP Document 70 Filed 05/08/20 Page 2 of 29

  
    
  
  

 

\
\
\

"NOTICE OF APPEAL

 

ed States District Court oe a

__ District of NEW YORK

 

 

O Gt No.- 49 CR 561
ce Loretta A. Preska
{District Court Judge)

 

 
   
 
 
 
            
  
   
   
  

 

__ appeals to the United States Court of

Y Order denying recusal and disqualification
(specify)

 

entence only Conviction & Sentence | Other ¥
TNALY |

9877 ves|W! Nol NAI

- | NiaLY |

mitted: | ay Not committed | Vv NA |

 

pellant is. represented by counsel? Yes V |No| | lf yes, provide the following information:

 

Defendant's Counsel; 9 Andrew J. Frisch

 

“ Counser’s Address: Schlam Stone & Dolan LLP

 

26 Broadway, New York, New York 10004

 

 Bounsel’s Phone: 212-344-5400 (office currently closed); 917-826-4668 (cell)

 

Assistant U.S. Attorney: SPecial Prosecutor Rita Marie Glavin

 

AUSA’s Address: One Battery Park Plaza

New York, New York 10004
212-571-1039

 

 

AUSA’s Phone:

 

 

v Signature
Ease 1:19: ORRELLAB BOCUMRM SS FletQHRH2D Rage kofi2k

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

19 Cr. 561 (LAP)

~against— 11 Civ. 691 (LAK)

STEVEN DON4ZIGER, ORDER

 

Defendant.

 

 

LORETTA A, PRESKA, Senior United States District Judge:
Defendant Steven Donziger faces six charges of criminal
contempt under 18 U.S.C. § 401(3), which authorizes district
courts to punish acts involving “disobedience or resistance to
[the court’s] lawful writ, process, order, rule, decree, or
command.” (See Order to Show Cause, dated July 30, 2019, 19 Cr.
S61 (“Cr. dkt.”), dkt. no. 1.) Mr. Donziger now moves to (1)
disqualify all judges from the Southern District of New York
(“S.D.N.Y.”), and particularly the undersigned, from presiding
over this case or to have a jury empaneled if an S.D.N.Y. judge
presides; (2) disqualify the special prosecutors based on their
law firm’s ties to the oil and gas industry and Chevron
Corporation (“Chevron”); and (3) dismiss the contempt charges
with prejudice. (See Steven Donziger’s Motions for Relief dated

Feb. 27, 2020 (“Def. Mot.”), Cr. dkt. no. 60.) For the reasons

set forth below, Mr. Donziger’s motions are DENIED.

 
Case 1:19-cr-O0S61-LAP DocumentG® HimtiGiOe20 Page avait

I. BACKGROUND
This criminal contempt case is an offshoot of the civil

action Chevron Corp. v. Donziger, 11 Civ. 691 (S.D.N.¥.}), over

 

which Judge Lewis A. Kaplan presides. That case’s procedural
history is nearing galactic proportions, counting almost 2,500
docket entries as of the date of this order. Given the nature
of Mr. Donziger’s motions in this contempt case, however, only a
high-level overview is needed to give context for this decision.’
In 2011, Chevron initiated a civil lawsuit against Mr.
Donziger alleging that he obtained an $8.6 billion judgment in
Ecuador against Chevron through fraudulent and corrupt means.
In 2014, following a lengthy trial, Judge Kaplan issued a
decision and judgment in Chevron’s favor against Mr. Donziger

and others. Chevron Corp. v. Donziger, 974 F. Supp. 2d 362

 

(S.D.N.¥. 2014). Among other things, the judgment enjoined Mr.
Donziger from enforcing the Ecuadorian judgment in the United
States or attempting to profit from it and directed Mr. Donziger

to transfer to Chevron all property that he had or might later

 

obtain that could be traced to the Ecuadorian judgment. {See
Chevron v. Donziger, 11 Civ. 691 (S.D.N.Y¥.) (“eiv. dkt.”}, dkt.
no. 1875.) In 2018, after the Court of Appeals affirmed Judge

 

t The following facts are taken from the parties’ submissions

and the filings in the underlying civil case.
Case LID; OMBLLAP Dorumentt6& FileshOhQ20 Raggelsahi2ko

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

19 Cr. 561 (LAP)

-against— 11 Civ. 691 (LAK)

STEVEN DONZATGER, ORDER

 

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
Defendant Steven Donziger faces six charges of criminal
contempt under 18 U.S.C. § 401(3), which authorizes district
courts to punish acts involving “disobedience or resistance to
[the court’s] lawful writ, process, order, rule, decree, or
command.” (See Order to Show Cause, dated July 30, 2019, 19 Cr.
561 (“Cr. dkt.”), dkt. no. 1.) Mr. Donziger now moves to (1)
disqualify all judges from the Southern District of New York
(“S.D.N.¥.%), and particularly the undersigned, from presiding
over this case or to have a jury empaneled if an S.D.N.Y¥. judge
presides; (2) disqualify the special prosecutors based on their
law firm’s ties to the oii and gas industry and Chevron
Corporation (“Chevron”); and (3) dismiss the contempt charges
with prejudice. (See Steven Donziger’s Motions for Relief dated

Feb. 27, 2020 (“Def. Mot.”), Cr. dkt. no. 60.) For the reasons

set forth below, Mr. Donziger’s motions are DENIED.
Case 11G-crCORGHIAYP DDnmumestt66) AiltehiOas27s?200 Faaige2soh i229

I. BACKGROUND
This criminal contempt case is an offshoot of the civil

action Chevron Corp. v. Donziger, 11 Civ. 691 (S.D.N.Y.), over

 

which Judge Lewis A. Kaplan presides. That case’s procedural
history is nearing galactic proportions, counting aimost 2,500
docket entries as of the date of this order. Given the nature
of Mr. Donziger’s motions in this contempt case, however, only a
high-level overview is needed to give context for this decision.*
Tn 2011, Chevron initiated a civil lawsuit against Mr.
Donziger alleging that he obtained an $8.6 billion judgment in
Ecuador against Chevron through fraudulent and corrupt means.
In 2014, following a lengthy trial, Judge Kaplan issued a
decision and judgment in Chevron’s favor against Mr. Donziger

and others. Chevron Corp. v. Donziger, 974 F. Supp. 2d 362

 

(S.D.N.¥. 2014). Among other things, the judgment enjoined Mr.
Donziger from enforcing the Ecuadorian judgment in the United
States or attempting to profit from it and directed Mr. Donziger

to transfer to Chevron all property that he had or might later

 

obtain that could be traced to the Ecuadorian judgment. (See
Chevron v. Donziger, 11 Civ. 691 (S.D.N.¥.) (“civ. dkt.”), dkt.
no. 1875.) In 2018, after the Court of Appeals affirmed Judge

 

1 The following facts are taken from the parties’ submissions

and the filings in the underlying civil case.

 
. iled 05/08/20 Page 7 of 29
Case LAScrOeEeT LAR Becument 68 FllS9 82/69/28 Page 3 of 25

Y aplan’s decision and the Supreme Court denied certiorari, Judge
Kaplan issued a supplemental judgment awarding Chevron
$813,602.71 in costs against Mr. Donziger and others. (See civ.
dkt. no. 1962.)

In 2018, Chevron initiated post-judgment discovery to
identify assets available to enforce its judgment against Mr.
Donziger and to assess his compliance with the judgment’ s
injunctive provisions. (See civ. dkt. nos. 1966, 1968, 2006,
2009, 2022.) Mr. Donziger strenuously objected to many of
Chevron’s discovery reguests, ultimately leading Judge Kaplan to
enter an order finding that given Mr. Donziger’s persistent
stonewalling, he should turn over his electronic devices to a
forensic expert so they could be imaged and examined for
responsive documents. (Civ. dkt. no, 2108.) On October 25,
2018, Mr. Donziger submitted a letter explaining that he would
be “unable to comply” with Judge Kaplan’s orders, as doing so
would give Chevron “near wholesale access to [his] confidential,
privileged, and protected documents, without any legitimate
basis.” (See civ. dkt. 2118.) Mr. Donziger’s letter expressly
invited Judge Kaplan to hold him in contempt so that he could
seck relief on various issues in the Court of Appeals. (Id.)

On March 5, 2019, Judge Kaplan issued an order establishing
a protocol (the *ESI protocol”) to govern the collection,

imaging, and examination of Mr. Donziger’s electronic devices.

 
CBSE LIP EGBISELAP RROD FIRACAAP Bayer opis?

viv. dkt. 2172.) The order directed Mr. Donziger first to
provide a list of all his electronic devices and accounts to an
appointed forensic expert and then to turn over his devices to
the expert for imaging. (Id. @ 4.) Mr. Donziger did not compiy
with either directive and informed the forensic expert by e-mail
that he had no intention of following Judge Kaplan’s order.

(Civ. dkt. no. 2173-1.) In his e-mail, Mr. Donziger again
advised that he would “voluntarily go into civil contempt” in
order to obtain appellate review and would “not be producing
documents until [his] due process rights were respected.” (Id.)

In orders entered on May 23 and June 4, 2019, Judge Kaplan
found Mr. Donziger in civil contempt for his refusal to comply
with the ESI protocol/and for several additional acts of

J
disobedience. (Seefciv. dkt. no. 2209; civ. dkt. no. 2222.)

s
“

Specifically, Sage Kaplan concluded that Mr. Donziger had
violated the civil judgment’s injunctive terms by failing to
transfer his rights to certain contingency fees on the
Ecuadorian case and by pledging his interest in fees from that

case in exchange for personal services. (See civ. dkt. no. 2209

at 36-40, 18-19.) Judge Kaplan further found that Mr. Donziger
had violated a restraining notice Chevron served on him in an

effort to enforce its.money judgment. (Id. at 58-61.)
¢

\
Judge Kaplan took several measures to coerce Mr. Donziger’s

!
!

compliance with the disobeyed orders. First, the May 23 and
Gage 1:49-e-98881-LAB | Boculnent 42 Eled 8889/88 Bags 2 of 32

\
“Tune 4 contempt orders imposed escalating fines that would stop
accruing once Mr, Donziger purged certain of his contempts.
(See id. at 65, 69-71; civ. dkt. no, 2222.) Second, Judge
Kaplan issued an order directing Mr. Donziger to surrender his
passport(s) to the Clerk of the Court. (Civ. dkt. no. 2232,)

On June 12, 2019, Mr. Donziger filed an emergency motion to
Stay the fines and sanctidns against him pending appeal. (Civ.
dkt. no. 2234.) On June 28), 2019, Judge Kaplan suspended the
fines from accumulating further, and on July 2, 2019, he entered
an order granting in part and denying in part Mr, Donziger’s
emergency motion. (Civ. dkt. nos, 2252, 2254.) In that order,
Judge Kaplan directed Mr. Donziger to surrender his passport (s)
and declined to stay the outstanding order for Mr. Donziger to
identify and produce his devices to the forensic expert. (Civ.
dkt. no. 2254.) However, Judge Kaplan granted the stay with
respect to the parts of he ESI protocol that would have
permitted the disclosure of Mr. Donziger’s data to Chevron,
provided that Mr, Donziger file-his appeal papers by no later
than July 31, 2019, (Td.)

Mr. Donziger did not comply with that order. He failed to
produce his devices to the forensic expert, failed to surrender
his passport(s) to the Clerk, and failed to file his appellate

brief by July 31 so as to trigger the conditional stay. (See

 
8/20 Page 10 of 29
Case 1:19-cr-00561-LAP Document 70 Filed 05/0 g
Case 1:19-cr-00561-LAP Document 68 Filed 05/07/20 Page 6 of 25

Government’ s Opposition to Mr. Donziger’s Pre-Trial Motions,
dated Mar. 23, 2020 (“Opp.”), er. dkt. no. 62 at 11-12.)

On July 31, 2019, Judge Kaplan issued an order under
Federal Rule of Criminal Procedure 42 directing Mr, Donziger to
show cause why he should not be held in criminal contempt in
violation of 18 U.S.C. § 401(3). (Civ. dkt. no 2276.) ‘The
order to show cause, which wags made returnable before the
undersigned, Cited six charges for criminal contempt. The first

two concern Mr. Donziger’s violation of the ESI protocol; the

judgment’s injunctions on profiting from, and transferring

interests traceable to, the Ecuadorian judgment. (Id. )
Alongside the Order to show Cause, Judge Kaplan issued an

order appointing Rita M. Glavin, Brian Maloney, and Sareen

Armani -- private attorneys associated with the law firm Seward &

Kissel Lp (“Seward”) ~-as Special Prosecutors in this criminal
contempt case, (See civ. dkt. no. 2277.) The order noted that

Judge Kaplan had Previously tendered Mr. Donziger’s prosecution
to the United States Attorney for the Southern District of New
York, but the United States Attorney’s office “respectfully
decline[d] on the ground that the matter would require resources

that [it did] not readily have available,” (Id.)

 
ease 4:48-cr-88884:LAPB BBEHMERE 68 Fed 5/07/20 Page AbMS9

On August 6, 2019, the Court arraigned Mr, Donziger, and he
entered a plea of “not guilty.” (See August 6, 2019 Hearing
Transcript, cr. dkt. no. 18, at 12:24) On February 27, 2020,
Mr. Donziger filed the pretrial motions now before the Court.
Iz. DISCUSSION

a. Judicial Disqualification Motions

i. Motion to Disqualify the Entire $.D.N.¥. Bench

 

In his first motion, Mr. Donziger seeks to disqualify every
S.D.N.¥. judge from presiding over this case under 28 U.S.C.
§ 455(a). That provision requires judges to recuse themselves
from proceedings in which their “impartiality might reasonably
be questioned.” 28 U.S.C. § 455(a). The key question on a
judicial recusal motion is whether “a reasonable person, knowing
all the facts, [would] conclude that the trial judge’s
impartiality could reasonably be questioned.” United States v.
Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992). “Or phrased
differently, would an objective, disinterested observer fully
informed of the underiying facts entertain significant doubt
that justice would be done absent recusal?” Id.
On an objective view of the facts, there is no basis for
disqualifying the entire S.D.N.Y. bench here. In substance, Mr.
Donziger’s position is that all judges of the 5.D.N.¥. are

disqualified from presiding over his case because their

colleague, Judge Kaplan, is “so associated” with the underlying

 
C286 4:19-Cr-88867:LAB Becument é8 Filed 65/69/28 Page 8oP2s°

civil litigation that feelings of loyalty towards him will
corrupt their ability to rule impartially. (See Def. Mot. at

14-15.) In United States v. Cutler, 7/96 F. Supp. 710 (E.D.N.Y.

 

1992), another criminal contempt case, the court considered and
denied a similar motion seeking disqualification of the entire
Eastern District of New York bench, observing that “[a]1l
judges, whether trial or appellate, are called upon on an almost
daily basis to review the decisions of other judges; it is a
routine part of their work and friendship or ccoilegiality plays
no part in their decisions.” Id. at 714. The Court fully
agrees with that assessment. Reviewing the decisions of fellow
judges is, simply put, part of the judicial job description. To
the extent such a review is called for here, it is neither
extraordinary nor grounds for recusal.* The motion to disqualify
the S.D.N.¥Y. bench is therefore denied.

The Court must also address two subsidiary requests related
to Mr. Donziger’s S.D.N.Y.-wide recusal motion. First, Mr.
Donziger moves under Federal Rule of Criminal Procedure 21{(a) to
transfer this case to a district court outside the Second
Circuit so that a judge unacquainted with Judge Kaplan may

preside. (Def. Mot. at 15.) Rule 21(a) mandates transfer when

 

2 At bottom, however, the review here is of Mr. Donziger’s
actions or inactions.
CASE 4:78-EF-68887:LAP BSCUMERL ES FIG O5/O7/29 Page doras?

there is a risk “that the defendant cannot obtain a fair and
impartial trial” in the transferring district. Fed. R. Crim. P.
2l(a). This rule is meant for cases where “prejudice ... will
make it difficult or impossible to select a fair and impartial
jury,” not cases where “it is claimed that the judge is biased.”
2 Charles Alan Wright et al., Federal Practice & Procedure § 343
(4th ed. 2019) (emphasis added}. Mr. Donziger does not argue
that it would be difficult to empanel an impartial jury here--he
instead argues that transfer is required because he would not
receive a fair bench trial in the Southern District of New York.
But judicial bias is not grounds for a Rule 21(a) transfer, and,
even if it were, for the same reasons set out regarding
disqualification of the entire S.D.N.Y¥. bench, there is no risk
that Mr. Donziger will not receive a fair trial before this
Court. Accordingly, the request for a transfer to another
district is denied.

Second, Mr. Donziger requests a jury trial if an S.D.N.Y.
judge presides over his case, (Def. Mot. at 16~17.}) He does
not dispute, however, that contempt defendants charged under 18
U.S.C. § 401 are not entitied to a jury trial when the possible
punishment does not exceed six-months incarceration or a $5,000

fine. See, e.g., United States v. Twentieth Century Fox Film

 

Corp., 882 F.2d 656 (2d Cir. 1989). There is no reason to

depart from that rule here. If the Court concludes before trial

 

 

 
EASE LAGGORGLLAP BOGIRATED FREE? PaaperbtottaeP

that, in the event of a conviction, it would not impose a
sentence above the six-month or $5,000 thresholds, Mr. Donziger
will receive a bench trial. Mr. Donziger’s request for a jury
trial is therefore denied subject to renewal pending the Court’s
determination of the potential sentencing and fine range.

iit. Motion to Disqualify the Court

 

Alongside his motion to disqualify all S.D.N.Y. judges, Mr.
Donziger specifically moves for this Court’s recusal on grounds
that Judge Kaplan should not have transferred this case to the
undersigned after he purportediy recused himself from it. (See
Def. Mot. at 15-16.) As support for his argument, Mr. Donziger
cites Rule 16 of the S.D.N.Y. Rules for the Division of Business
Among District Judges (“RDB”), which states that “filf a judge
is disqualified or if a judge has presided at a mistrial or
former trial of the case, and requests reassignment, the
assignment committee shall transfer the case by lot.” This
argument fails for two reasons.

First, a court's failure to follow the RDB’s prescribed
procedures gives parties no basis for relief. As their preamble

makes clear, the RBD rules “are adopted for the internal

management of the case load of the court and shall not be deemed

 

toe vest any rights in litigants or their attorneys.” S&S.D.N.Y.

 

Loc. R. at 105 (emphasis added); see also, e.g., United States

 

v. Brennerman, No. 17 Cr. 155 (LAK), 2017 WL 3421397, at *10 &

10
CSE LIP GOSELIAP BRUHAETED FRADE Peaeeriootize?

n. 105-06 (S.D.N.¥. Aug. 8, 2017) (“[T]he RDB vest no rights in
litigants --they are for internal management only.”) (collecting
cases). Although Mr. Donziger recognizes that he has no rights

under the RDB, he contends nonetheless that the abstract
“principle of law” that the RBD embodies requires random
reassignment of this case. (Def. Mot. at 15-16.) He cites no
authority for that theory, and the Court rejects it.

Second, even if a recused judge were required to transfer
his or her case by random assignment, that rule would not apply
here, as Judge Kaplan never recused himself. (See Hon. Lewis A.
Kaplan’s Response to Petition for a Writ of Mandamus, Donziger
v. Chevron Corp., No. 20-464, dkt. no. 28 (2d Cir. Mar. il,
2020) (“Mandamus Pet. Resp.”) at 18 n.54, 44-47.) To the extent
Mr. Donziger claims that Judge Kaplan had an obligation to
recuse himself, he is mistaken. Federal Rule of Criminal
Procedure 42, the basis for this contempt case, mandates recusal.
only when the “contempt involves disrespect or criticism of a
judge.” Fed. RR, Crim, P. 42{a) (3). The recusal requirement is
not triggered where, as here, criminal contempt charges flow

from an allegedly willful disobedience of court orders. See

Goldfine v. United States, 268 F.2d 941, 947 (lst Cir. 1959)

 

(noting that Rule 42 has no mandatory disqualification provision
and that it is “routine” for the judge who issues the disobeyed

order to preside over the contempt trial). Given that Judge

11
Case 1:19-F-O0S6L-LAP Dosuriante® Fila CORD Paye tbo ZS

,

\
\

\
Kaplan was not required to recuse himself, there 1s no merit to
Mr. Donziger’s contention that his decision to transfer this
case to the undersigned was somehow inappropriate.®

b. Motion to Disqualify the Special Prosecutors

 

Mr. Donziger next seeks to disqualify the prosecutors whom
Judge Kaplan appointed under Federal Rule of Criminal Procedure
42 after the U.S. Attorney’s office declined to prosecute this
case." Mr. Donziger argues that the relationship between their
firm (Seward) and Chevron and the oil and gas industry creates a
conflict of interest which undermines thei ability to serve as
disinterested prosecutors. (See Def. Mot. at 17-24; Reply
Memorandum of Law, dated Apr. 10, 2020 (“Reply”), cr. dkt. no.

65 at 5-12.) That motion is also denied.

 

° Mr. Donziger also asks the Court to “disclose how Judge

Kaplan transferred [this] case and what information was relayed
in doing so.” (Def. Mot. at 16.) That request is denied. As
far as the Court is aware, there is no rule of law that entitles
a defendant to serve discovery demands on the presiding judge.
In any event, the mandamus papers Judge Kaplan filed in one of
Mr. Donziger’s appeals describes how this case arrived on the
Court’s docket. (See Mandamus Pet. Re at 17-19, 46-47
(explaining that this case came to the fourt under RBD Rule 14,
which provides that “[a]ny judge, upon written advice to the
assignment committee, may transfer directly any case or any part
of any case on that judge’s docket to any consenting judge”).
There is nothing improper about that transfer nor any reason for
further disclosure.

4 Rule 42 provides, in relevant part, that “[t]he court must
request that the contempt be prosecuted by an attorney for the
government” and that “[i]f the government declines the request,
the court must appoint another attorney to prosecute the
contempt.” Fed. R. Crim. P. 42 (a) (2).

12

 

 

 

 

i
|
|

 
Case 1:19-cr-00561-LAP Beeument 68 Filed 05/92/28 Page 1g of 29

The parties appear to agree that Young v. United States ex

 

 

‘
rel, Vuitton et Fils S.A., 481 U.S. 787 (1387) is the key
authority on conflict issues involving special criminal contempt
prosecutors. In Vuitton, a group of civil litigants resolved a
lawsuit by entering a settlement that enjoined the defendants
from infringing plaintiff's trademarks. Id. at 790-91. After
the settlement, plaintiffs uncovered evidence that the
defendants were scheming to violate the injunction and raised it
to the district court, which appointed the plaintiff's lawyers
as special prosecutors to bring a criminal contempt case against
the defendants. Td. at 791-92. A jury convizted defendants,

‘

and the Court of Appeais affirmed the conviction, rejecting
defendants’ argument that the district court violated
defendants’ right to have an impartial prosecutor by appointing
plaintiff’s lawyers as the special prosecutors. Id. at 792-93,
On appeal, the Supreme Court reversed, holding that
conflicts of interest rendered the appointment improper. Id. at

787-88. The Court explained that when lawyers for an interested

party act as special prosecutors, they are torn between serving

x
4

“two masters” ~-the Government, on the one handy whose sole

\
interest is the “vindication of the court’s authority,” and the
lawyer’s private client, on the other, who may have divergent

objectives. Id. at 803-05, 814. That structural conflict may

create perverse incentives, as the lawyers could, for example,

13

 
Case LIST RESLLAP Beeument 6 Fhed 68/89/20 Rage 19 of 22

“be tempted to bring a tenuously supported prosecution if such a
course promises financial or legal rewards for the private
client.” Id. at 805. The Court explained that even if the
interested prosecutors never commit any misconduct, their

\

appointment still creates the “potential for private \interests
\

\

to influence the Gischarge of public duty” and that “appearance
of impropriety” alone is intolerable, Id. at 805-06 (emphasis
in original). Vuitton therefore “stressed that a prosecutor
seeking a contempt conviction must be both impartial in fact and

appear to be so.” F.T.C. v. Am. Nat‘l Cellular, 868 F.2d 315,

 

319 (9th Cir. 1989),

Mr. Donziger flags a few factual predicates that, in his
view, require disqualifying the special prosecutors here. (See
Def. Mot. at 17~24; Reply at 5-12.) First, he notes chat Seward
has clients with kinship to the oil industry, including XQ)
Shipping clients that do business with major oil companies like
Chevron, and (2) clients who have received funding from Oaktree
Capital Management, a financial services firm with two directors
who have served on Chevron’s corporate board. (Def. Mot. at 17-
20.) Mr. Donziger argues that given his status as the “Scourge
of Big O11” and the deeply bitter nature of his civil litigation
with Chevron, the indirect links between Seward and Ohevron

a
“create a financial conflict of interest,” as Seward wotd not

“want to act contrary to the interests of the few controlling

14

 
Case 1:19-¢F-00861-LAB Becument 68 Filed 68/99/38 Bage 18 38
NS

large industry oi] and gas companies and related entities.”
(See id. at 21, 23 (quoting Declaration of Prof. Fllen
Yaroshefsky, dated Feb. 22, 2020 [dkt. no. 60-2] FT 50-51).)

The other factual predicate for disqualification comes from
a declaration the special prosecutors filed describing Seward’s
previous attorney-client relationship with Chevron. (See Decl.
of Mark J. Hyland, dated Mar. 23, 2020 (“Hyland Decl.) [dkt.
no. 62-1].} In that declaration, Seward’s Co-General courigel
states that Seward prepared corporate forms and issued related
legal opinions for two Chevron foreign affiliates in 2016 and.
2018. (Id. 9 4.e@ & g.) Those engagements were Seward’s only
work for Chevron in the last ten years and generated around
$30,000 in legal fees and disbursements, amounting to less than

0.1% of Seward'’s 2016 and 2018 revenues. (Id. f@ 4.h.) Despite

the minimal nature of that work, Mr. Donziger argues that it

creates a conflict of interest requiring the special a
prosecutors’ removal. (See Reply at 5-12.) \
Considering the facts through the lens of Vuitton, \

disqualification is unwarranted. First, the theory that Seward
has a financial conflict based on its clients’ ties to Chevron
is wholly unconvincing. Fven if Seward’s clients do a large
volume of business with Chevron and other oil companies, Mr.
Donziger makes no effort to explain how those clients could be

made better off or worse off or affected in any way whatsoever

. f
ed

15 \

 
CRE LADERA Becunem 6 Fed BE/BHEG Bags 72 of 32

depending on how the special prosecutors go about this case. In
that sense, the situation here is nothing like Vuitton, where
the prosecutors had levers they could readily pull to promote
their client’s financial interests,° Here, on the other hand, no
scenario presents itself in which financial rewards for Seward’s
clients might trickle down from the special prosecutors’
decisions. To the extent Mr. Donziger argues that the
prosecutors might come at him harder than they otherwise would
to indulge their shipping clients, who may generally like to see
Chevron happy, that theory is far too attenuated to justify
relief. The ties between Seward’s clients and Chevron and the
oil industry create no conflicts of interest, real or potential,
of the ilk Vuitton warned against.

Mr. Donziger’s argument regarding Seward’s former attorney-
client relationship with Chevron is Stronger, but it fails, too,
because that relationship still does not raise the impartiality
problems that necessitated disqualification in Vuitton.

AS an initial matter, the fact that seward is not currently

serving as Chevron’s counsel takes most of the steam out of Mr,

 

° In Vuitton, the contempt charges involved breach of an

agreement that contained a sizeable liquidated damages clause in
favor of the special prosecutors’ client. 481 U.S. at 805-06.
The Supreme Court noted that the prospect of triggering that
damages payout “had the potential to influence” the prosecutors’
decisions on who to prosecute, who to offer a plea bargain, and
who to offer immunity in exchange for cooperation. Id.

16

 
Case 1:19-C-OOS61--AR Bocument 68 Filed 88/09/38 Bags ¢4 of 32

Donziger’s motion. In Vuitton, unlike here, the lawyers were
simultaneously serving as prosecutors and as plaintiff’s counsel
in underlying civil litigation. Given that posture, there was
no way to insulate the lawyers’ duty of loyalty to the civil
plaintiff from infecting their decision-making in the criminal
contempt case, See Vuitton, 481 U.S. at 806. The Supreme Court
noted, for example, that because Chey were wearing two hats at
the same time, the lawyers might be tempted to exercise their
investigatory powers in the contempt case to collect evidence
for later use in civil litigation or to wield the civil claims

®* There are no such

as leverage for obtaining guilty pleas. id.
dangers here. Chevron is not a current Seward client, so there
is no risk that the prosecutors might be tempted into using this
case to further Chevron’s interests elsewhere or into exercising
their powers in service of any objective besides justice.

As Mr. Donziger points out, however, former attorney-client

relationships can still theoretically give rise to conflicts for

special prosecutors, (See Reply at 5-7.) The clearest danger

 

6 Other courts examining Vuitton issues have identified

Similar risks. For instance, in F.T.C. v. American National
Cellular, 868 F.2d 315, 319 (9th Cir. 1989), the Ninth Circuit
explained that civil-litigants-turned-prosecutors Cannot act
impartially when their dual roles might tempt them to prosecute
“to obtain documents or access to information useful in the
underlying civil litigation” or “to abandon, press, or
compromise a prosecution wholly apart from its merits to
leverage settlement in the underlying Litigation.”

 

17

eee

 
Case 1:19-¢F-00861-LAB Beeument 8 Filed 88/09/38 Page 2g of 32

zone involves disclosure conflicts. Suppose, for example, that
while Seward was serving as Chevron’s counsel, it had received a
privileged message containing material, exculpatory evidence as
to Mr. Donziger. In that instance, the special prosecutors
presumably would find themselves in a bind, as they could not
Simultaneously respect Chevron’s right to keep the message
confidential and Mr. Donziger’s right to disclosure under Brady
v. Maryland, 373 U.S. 83 (1963). The Court agrees that the risk
of a conflict like that would compel disqualification.

While that is an interesting hypothetical, there is no risk
of its coming to pass here, as Seward’s prior work for Chevron --
completing corporate forms and opinion letters for Chevron’s
foreign affiliates -—-has absolutely nothing to do with this case.
Indeed, Mr. Donziger’s attempts to connect this prosecution and
seward’s prior Chevron engagements border on the absurd. First,
he suggests that Seward’s work for Chevron might be relevant to
“the efforts of Mr. Donziger’s Ecuadorian clients to untangle
Chevron’ s foreign structure.” (See id. at 4, 6.) Mr. Donziger
does not even try to explain why he would be entitled to that
kind of information here. That the details of Chevron’s foreign
corporate structure might be of use to hig Ecuadorian clients is
totally irrelevant and creates no conflict in this case,

Next, Mr, Donziger implies that privilege issues could

prevent the special prosecutors from Gisclosing whether “Chevron

18

 
Care LIDCrOUSLLAP Reeunenh 6 Fed O8G920 Page 73 oF 32

Or its agents have provided false or misleading information in
Support of the pending criminal charges.” (Id. at 7.) For that
conflict to arise, Seward would have needed to have received
privileged information related to Mr. Donziger'’s case during the
course of its attorney-client relationship with Chevron, see In
re Cty. of Erie, 473 F.3a 413, 418 (2d Cir. 2007) (“[A] ttorney-
client privilege protects confidential communications between
client and counsel for the purpose of obtaining or providing
legal assistance.” (citation omitted)). Chevron hired Seward to
prepare corporate forms. The idea that such an engagement might
have involved disclosure of information even marginally relevant
to Mr. Donziger is too farfetched to merit serious attention.
Because Seward’s earlier work for Chevron could not have touched
on any topics germane to this case, the Court finds no potential
conflicts that could constrain the prosecutors from discharging
their disclosure obligations to Mr. Donziger.

AS one final point, the Court notes that Seward’s past work
for Chevron was de minimis. In the last decade, Seward handled
only two Chevron matters --one in 2016 and one in 2018 --and they
generated less than 0.1% of the firm’s revenues in those years.
(Hyland Decl. 9 4.e~h.) The Court recognizes that a conflict or
at least an appearance of impropriety could arise in Situations
where the former client accounted for a non-trivial portion of

the law firm’s income or otherwise had a tight-knit relationship

19

 
Cee A OLA Bene 6 ERAQERYB® Rage 34 of 29

with the firm. In that circumstance, gratitude for past
business or an appetite for future business could potentially
color the prosecutor’s decisionmaking. That danger is not
present here. In light of the extremely limited scope of
Seward’s work for Chevron, their former relationship does not
risk a conflict for the prosecutors or otherwise give rise to an
appearance of impropriety. Mr. Donziger’s motion to disqualify
the special prosecutors is therefore denied,’

c. Motion to Dismiss the Contempt Charges

Having resolved the various disqualification motions, the
Court now turns to Mr, Donziger’s motion to dismiss Che charges.

Many of Mr, Donziger’s arguments can only be resolved at
trial on a more fully developed factual record. In particular,
Mr. Donziger argues that (1) he lacked the intent needed to
Support a contempt conviction, (2) at least one of the orders he
allegedly violated was ambiguous, and (3) he would have suffered
irreparable harm if he complied with orders requiring disclosure

of constitutionally protected or privileged information. (See

 

q Mr. Donziger also asks the Court to (1) dismiss the charges
against him because the prosecutors waited too long to disclose
Seward’s prior relationship with Chevron, or (2) compel Seward
to disclose further details regarding its Chevron work. (Reply
at 5, n. 3, n. 7.) Both requests are denied. Mr. Donziger has
not demonstrated any prejudice from the timing of the
Seward/Chevron disclosure that would justify outright dismissal,
and the information Seward already provided makes clear that the
prior Chevron matters create no potential conflicts for the
special prosecutors. No further information is needed.

20

 
Case LAST RBCAB Becument 6 Fed GUG8/R Bage 28 of 29

Def. Mot. at 25-26, 28, 30.) These arguments all involve fact
questions the Court cannot resolve at this juncture and are thus

not grounds for dismissal. See @.g., United States v. Cutler,

 

 

815 F. Supp. 599, 610 (E.LD.N.Y. 1993) (“[W]hether these
statements really were the result of defendant's willful
violation of a clear and definite order is a question of fact
that must await a trial on the merits.”),

Mr. Donziger’s remaining arguments are all unavailing.

First, he contends that some of the criminal charges were
unwarranted because he purged the underlying contempt by taking
corrective action before Judge Kaplan issued the order to show
cause, (See Def. Mot. at 24, 32-33.) This argument fails
because it misunderstands the crucial distinction between civil
contempt, which serves to coerce compliance with an outstanding
order, and criminal contempt, which punishes the contemnor for a

“completed act of disobedience.” See International Union,

 

United Mine Workers of America vw, Bagwell, 512 U.s. 821, 829
(1994) (citation and internal quotation marks omitted). In the
Same way that a car theft defendant cannot extricate himself
from exposure by eventually returning the stolen vehicles, a
contempt defendant is not entitled to dismissal because he
eventually complied with the previously disobeyed orders. Mr.

Donziger'’s purging theory therefore fails.

21

 
Page 26 of 29

Gase LISS -OHCL VAP Besuiek 6 HG E8948 28S 38 OF 32

Mr. Donziger next argues that some of his alleged contempt

was “benign” or “too trivial” for criminal Sanctions. (See Def.
Mot. at 24.) This argument is meritless. Mr. Donziger cites no

authority for the proposition that only the most egregious
contempts warrant criminal charges, and the Court is aware of
mone. To the contrary, the case law acknowledges that criminal
contempt includes “a broad range of conduct, from trivial to
severe.” United States v. Carpenter, 91 F.3d 1282, 1284 (9th
Cir. 1996). That the defendant pegs the contempt at the lower
end of that spectrum is not a basis for dismissing his charges,
Third, Mr. Donziger argues that Judge Kaplan’s resort to
criminal charges conflicts with the “principle that only the
least possible power adequate to the end proposed should be used
in contempt cases,” Young v. United States ex rel. Vuitton et
TS es ex rel. Vuitton et
Pils S.A., 481 U.S. 787, 801 (1987) (citation, quotation marks,
and alterations omitted). From the facts set forth in the
parties’ papers, however, it appears that Mr. Donziger left
Judge Kaplan with no real option other than criminal charges.
Mr. Donziger is alleged to have repeatedly defied court orders,
openly invited civil contempt, and refused to budge even when
faced with coercive Sanctions. That course of conduct gives “no
basis for thinking that more orders, warnings, or threats would
have produced improvement.” In re Holloway, 995 F,2q 1080, 1087

(D.C. Cir. 1993}; see also In re Levine, 27 F.3d 994, 595 (D.c,

22

 
20 Page 27 of 29
Conse liters lat Becument 2 Fee Ge atep Page 23 of 25

Cir. 1994) (“When the presiding judge makes serious and repeated
efforts to require a lawyer to abide by the judge's orders, it
is difficult to discern ‘what lesser remedy [the judge] could
have reasonably employed.’ ” (quoting Holloway, 995 F.2d at
1087))}. The Court therefore disagrees that contempt charges
were excessive or unwarranted under the circumstances alleged.
Lastly, Mr. Donziger argues that because some of his
allegedly contemptuous acts refiected “persistent, ethically-
grounded and strenuous advocacy,” his case is Similar to In re
McConnell, 370 U.S. 230 (1962), which reversed the contempt
conviction of a lawyer who insisted On pursuing a forbidden line
of questioning at trial. McConnell is inapposite, however, as
it addresses the requirements for contempt under 18 U.s.c.
$ 401(1), which prohibits in-court acts that “obstruct the
administration of justice,” not § 401 (3), the statute Mr.
Donziger is charged under, which prohibits “disobedience” of
lawful court orders, See McConnell, 370 U.S. at 233, Moreover,
Mr. Donziger is mistaken in Suggesting that McConnell condones
“ethically-grounded” defiance of court orders, (See Def. Mot.
at 24.) Criminal contempt jurisprudence has no safe harbor for
conscientious objectors. Indeed, the law is clear that “a party
may not challenge a court's order by violating it” --instead, “he
must move to vacate or modify the order, or seek relief {in the

Court of Appeals].” United States vy. Cutler, 58 F.3d 825, 832
See ss Ve Cutler

23

 
Chee OLE: lled 05/08/20 Page 28 of 29
aie GiserlAp PRM Ob ER Se Page 24 of 25

(24d Cir, 1995). Accordingly, McConnell does not provide any
grounds for dismissing the charges against Mr. Donziger.

d. Disclosure of the Government’ s Communications with
Gibson Dunn ¢ Crutcher LLP

In his final pretrial motion, Mr. Donziger requests an
order under Brady v. Maryland, 373 U.S, 83 (1963), directing the
Government to disclose all of its communications with counsel
from Gibson Dunn & Crutcher LLP (“Gibson Dunn”), Chevron’s
lawyers in the underlying civil case. (See Def. Mot. at 33-37.)
Mr. Donziger argues, without providing any meaningful basis for
his Suspicions, that Gibson Dunn could be feeding misleading
information about him to the Government and that disclosure is
needed so he can Satisfy himself that nothing sinister is afoot,

However, Mr. Donziger’s speculation that the universe is
conspiring against him is not a basis for compelling disclosure.
Like all other criminal defendants, he is “only entitled to
disclosure of statements expressly authorized by Rule 16 or
otherwise discoverable as exculpatory under Brady, or impeaching
under 18 U.S.c. § 3500.” United States v, Souza, No. 06 Cr. 806
(SLT), 2008 wt 753736, at *2 (E.D.N.Y. Mar, 19, 2008). ‘The
Government indicated that it is complying with its disclosure
obligations, including under Brady, and will continue to do so,
(Opp. at 33.) Because Mr, Donziger gives the Court no reason to

doubt the truthfulness of the special Prosecutors’

24

 
Case 1:19-cr-00561-LAP Desumeni 68 Filed 65/69/28 Page 39 of 38

1 4

representations, his request for the Gibson Dunn communications

is denied. See, e.g., United States v. Fallas, No. 09 Cr. 342

 

{LAP}, 2010 WL 3468605, at *2 (S.D.N.Y. Aug. 19, 2010) (denying
motion for Brady disclosures when the Government represented
that “it will produce any Brady material promptly upon learning
of its existence”).

To the extent that Mr. Donziger states that if the
disclosure he requests is not permitted, he will subpoena non-
parties Gibson Dunn and Chevron, the Court is not aware of any
rule that requires the Court’s permission for the parties to
initiate discovery.

III. CONCLUSION

To the extent they are not addressed above, the Court has
considered Mr. Donziger’s remaining arguments and finds them
unavailing. For the foregoing reasons, Mr. Donziger’s pretrial

motions are DENIED.

SO ORDERED,

Dated: May 7, 2020
New York, New York

wectlta lA Fug

LORETTA A. PRESKA
Senior U.S. District Judge

 

25

 
